DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the total length of the first primary button being more than half a total length of the treadle from claims 1 and 11 (Note: None of the figures show in a clear manner that the first primary button [element 208a] is more than half a total length of the treadle [element 204] in such a way that would support the limitations in claims 1 and 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1 and 11 disclose “a total length of the first primary button is more than half a total length of the treadle” which does not have proper antecedent basis in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 11 “a total length of the first primary button is more than half a total length of the treadle” which is not understood because the originally filed specification does not disclose or support the limitation. How does the originally filed specification support the limitations in claims 1 and 11?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 23, recites “an upper surface of the first auxiliary button” which is indefinite because it is unclear what the difference is between the upper surface of the first auxiliary button from line 23 and the upper surface of the first auxiliary button from line 15.  Should line 23 be changed to --the upper surface of the first auxiliary button--?
Claim 1, lines 23-24, recites “an upper surface of the first primary button” which is indefinite because it is unclear what the difference is between the upper surface of the first primary button from lines 23-24 and the upper surface of the first primary button from line 13.  Should lines 23-24 be changed to --the upper surface of the first auxiliary button--?
Claim 11 recites the limitation "the first auxiliary button" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, line 30, recites “an upper surface of the first auxiliary button” which is indefinite because it is unclear what the difference is between the upper surface of the first auxiliary button from line 30 and the upper surface of the first auxiliary button from line 17.  Should line 30 be changed to --the upper surface of the first auxiliary button--?
Claim 11, lines 30-31, recites “an upper surface of the first primary button” which is indefinite because it is unclear what the difference is between the upper surface of the first primary button from lines 30-31 and the upper surface of the first primary button from line 15.  Should lines 30-31 be changed to --the upper surface of the first auxiliary button--?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 7,012,203 B2) in view of Mezhinsky (US 7,084,364 B2) and in further view of Hertweck et al. (US 2008/0114387 A1).
Regarding claim 1, Hanson et al. discloses a surgical footswitch comprising:
a footswitch base (200);
a treadle (204) mounted on the footswitch base;
a first primary button (209) positioned on an upper surface (see Figure 2) of the footswitch base along a first lateral side (the right side of 200 in Figure 2) of the treadle and extending along a first length (an axial length of the treadle around the location fot the first primary button) of the treadle;
a first auxiliary button housing (the structure that 210 extends above) positioned along a lateral side (210 is to the right of 209 in Figure 2) of the first primary button, opposite the treadle; and
a first auxiliary button (210) mounted on an upper surface (see Figure 2) of the first auxiliary button housing; wherein an upper surface (the top of 210 as shown in Figure 2) of the first auxiliary button is sloped upward from a lower height at a point (the end of 204 that is closest to 250) on the first auxiliary button closest to a cup (250) to a higher height at a point (the end of 204 that is closest to 213 in Figure 2) on the first auxiliary button most remote from the cup;
wherein the treadle is **[configured to activate a first function of a surgical console, the first primary button is configured to activate a second function of the surgical console, and the first auxiliary button is configured to activate a third function of the surgical console]**; and
wherein an upper surface of the first auxiliary button is elevated in relation to an upper surface of the first primary button (see Figure 2).
Hanson et al. does not disclose that the treadle comprises a heel cup configured to cradle a proximal end of a user’s foot, a heel cup switch incorporated into the heel cup, and the heel cup switch is configured to activate a fourth function of the surgical console.
Mezhinsky teaches a treadle (16) that comprises a heel cup (18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the treadle of Hanson et al. to have a heel cup, as taught by Mezhinsky, for the purpose of providing a member that allows a user’s heel to be located in a consistent location thus providing instinctive operation of the footswitch.
Hanson et al. does not disclose that an upper surface of the first primary button is sloped upwards from a lower height adjacent the treadle to a higher height adjacent the first auxiliary button.
Hertweck et al. teaches an upper surface (the top of 22) of a first primary button (22) is sloped upwards from a lower height adjacent a treadle (24) to a higher height on a side opposite the side closest to the treadle (see Figure 2)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper surface of the first primary button of Hanson et al. to have an upper surface be sloped upwards from a lower height adjacent the treadle to a higher height adjacent the first auxiliary button, as taught by Hertweck et al., for the purpose of allowing a user to more easily engage the first primary button without the user having to lift a foot to a high position.
Hanson et al. does not disclose that a total length of the first primary button is more than half a total length of the treadle.
It would have been an obvious matter of design choice to have the difference in elevation between the total length of the first primary button to be more than half a total length of the treadle, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One of ordinary skill in the art would find it obvious to have the total length of the first primary button be more than half the total length of the treadle because that would allow for a user to more easily engage the first primary button given the size relationship between the first primary button and the first auxiliary button.  It is noted that Applicant’s specification does not disclose this limitation, and does not disclose any criticality as to the relationship between the total length of the first primary button to the total length of the treadle.
Regarding claim 2, Hanson et al. discloses a second primary button (206) positioned on the upper surface of the footswitch base along a second lateral side (the left side) of the treadle;
wherein the second primary button is **[configured to activate a fifth function of the surgical console]**; and
wherein the first lateral side of the treadle is opposite the second lateral side of the treadle (see Figure 2).
Regarding claim 3, Hanson et al. discloses a second auxiliary button housing (the structure that 207 extends above) positioned along a lateral side (the left side) of the second primary button, opposite the treadle; and
a second auxiliary button (207) mounted on an upper surface of the second auxiliary button housing;
wherein the second auxiliary button is **[configured to activate a sixth function of the surgical console]**; and
wherein an upper surface of the second auxiliary button is elevated in relation to an upper surface of the second primary button (see Figure 2).
Regarding claim 4, Hanson et al. discloses a second auxiliary button (207) mounted on the upper surface of the first auxiliary button housing;
wherein the second auxiliary button is **[configured to activate a fifth function of the surgical console]**.
Regarding claim 6, Hanson et al. in view of Mezhinsky and in further view of Hertweck et al. discloses all of the claim limitations, see above, but does not disclose that the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button is less than 50 millimeters.
It would have been an obvious matter of design choice to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button to be less than 50 millimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One of ordinary skill in the art would find it obvious to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button be less than 50 millimeters because that would allow for a user to more easily engage first auxiliary button without having to lift their feet off of the pedal.  It is further noted that Paragraph 24 of Applicant’s specification recites “That said, other amounts of vertical separation are also possible within the teachings of present disclosure, depending on the intended use of the footswitch and the size of the foot of the intended user.” therefore Applicant admits that there is a lack of criticality as to the specific amount of elevation difference between the first auxiliary button and the first primary button.  Given Applicant's own disclosure, a person with a smaller foot may need a lesser amount of elevation difference than a person with larger feet thus the size of the first auxiliary button and the first primary button appear to be optimizable to each user.
Regarding claim 7, Hanson et al. in view of Mezhinsky and in further view of Hertweck et al. discloses all of the claim limitations, see above, but does not disclose that the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button is between 10 millimeters and 50 millimeters.
It would have been an obvious matter of design choice to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button to be between 10 millimeters and 50 millimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One of ordinary skill in the art would find it obvious to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button be between 10 millimeters and 50 millimeters because that would allow for a user to more easily engage first auxiliary button without having to lift their feet off of the pedal.  It is further noted that Paragraph 24 of Applicant’s specification recites “That said, other amounts of vertical separation are also possible within the teachings of present disclosure, depending on the intended use of the footswitch and the size of the foot of the intended user.” therefore Applicant admits that there is a lack of criticality as to the specific amount of elevation difference between the first auxiliary button and the first primary button.  Given Applicant's own disclosure, a person with a smaller foot may need a lesser amount of elevation difference than a person with larger feet thus the size of the first auxiliary button and the first primary button appear to be optimizable to each user.
Regarding claim 8, Hanson et al. discloses that the first primary button is positioned such that a user **[may activate the first primary button by depressing the first primary button]**.
Regarding claim 9, Hanson et al. discloses that the first auxiliary button is positioned such that the user **[may activate the first auxiliary button by depressing the first auxiliary button]**.
Regarding claim 11, Hanson et al. discloses a surgical footswitch comprising:
a footswitch base (200);
a treadle (204) mounted on the footswitch base;
a first primary button (209) positioned on an upper surface (see Figure 2) of the footswitch base along a first lateral side (the right side of 200 in Figure 2) of the treadle;
a second primary button (206) positioned on the upper surface of the footswitch base along a second lateral side (the left side of 200 in Figure 2) of the treadle;
a first auxiliary button housing (the structure that 210 extends above) positioned along a lateral side (210 is to the right of 209 in Figure 2) of the first primary button, opposite the treadle;
a first auxiliary button (210) mounted on an upper surface of the first auxiliary button housing; wherein an upper surface (the top of 210 as shown in Figure 2) of the first auxiliary button is sloped upward from a lower height at a point (the end of 204 that is closest to 250) on the first auxiliary button closest to a cup (250) to a higher height at a point (the end of 204 that is closest to 213 in Figure 2) on the first auxiliary button most remote from the cup;
a second auxiliary button housing (the structure that 207 extends above) positioned along a lateral side (to the left side) of the second primary button, opposite the treadle;
a second auxiliary button (207) mounted on an upper surface of the second auxiliary button housing;
wherein the treadle is **[configured to activate a first function of a surgical console, the first primary button is configured to activate a second function of the surgical console, the second primary button is configured to activate a third function of the surgical console, the first auxiliary button is configured to activate a fourth function of the surgical console, and the second auxiliary button is configured to activate a fifth function of the surgical console]**;
wherein an upper surface of the first auxiliary button is elevated in relation to an upper surface of the first primary button (see Figure 2); and
wherein an upper surface of the second auxiliary button is elevated in relation to an upper surface of the second primary button (see Figure 2).
Hanson et al. does not disclose that the treadle comprises a heel cup configured to cradle a proximal end of a user’s foot.
Mezhinsky teaches a treadle (16) that comprises a heel cup (18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the treadle of Hanson et al. to have a heel cup,  as taught by Mezhinsky, for the purpose of providing a member that allows a user’s heel to be located in a consistent location thus providing instinctive operation of the footswitch.
Hanson et al. does not disclose that an upper surface of the first primary button is sloped upwards from a lower height adjacent the treadle to a higher height adjacent the first auxiliary button.
Hertweck et al. teaches an upper surface (the top of 22) of a first primary button (22) is sloped upwards from a lower height adjacent a treadle (24) to a higher height on a side opposite the side closest to the treadle (see Figure 2)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper surface of the first primary button of Hanson et al. to have an upper surface be sloped upwards from a lower height adjacent the treadle to a higher height adjacent the first auxiliary button, as taught by Hertweck et al., for the purpose of allowing a user to more easily engage the first primary button without the user having to lift a foot to a high position.
Hanson et al. does not disclose that a total length of the first primary button is more than half a total length of the treadle.
It would have been an obvious matter of design choice to have the difference in elevation between the total length of the first primary button to be more than half a total length of the treadle, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One of ordinary skill in the art would find it obvious to have the total length of the first primary button be more than half the total length of the treadle because that would allow for a user to more easily engage the first primary button given the size relationship between the first primary button and the first auxiliary button.  It is noted that Applicant’s specification does not disclose this limitation, and does not disclose any criticality as to the relationship between the total length of the first primary button to the total length of the treadle.
Regarding claim 13, Hanson et al. in view of Mezhinsky and in further view of Hertweck et al. discloses all of the claim limitations, see above, but does not disclose that a difference in elevation between the upper surface of the second auxiliary button and the upper surface of the second primary button is at least 10 millimeters.
It would have been an obvious matter of design choice to have the difference in elevation between the upper surface of the second auxiliary button and the upper surface of the second primary button to be at least 10 millimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One of ordinary skill in the art would find it obvious to have the difference in elevation between the upper surface of the second auxiliary button and the upper surface of the second primary button be at least 10 millimeters because that would allow for a user to more easily engage first auxiliary button without having to lift their feet off of the pedal.  It is further noted that Paragraph 24 of Applicant’s specification recites “That said, other amounts of vertical separation are also possible within the teachings of present disclosure, depending on the intended use of the footswitch and the size of the foot of the intended user.” therefore Applicant admits that there is a lack of criticality as to the specific amount of elevation difference between the second auxiliary button and the second primary button.  Given Applicant's own disclosure, a person with a smaller foot may need a lesser amount of elevation difference than a person with larger feet thus the size of the second auxiliary button and the second primary button appear to be optimizable to each user.
Regarding claim 14, Hanson et al. in view of Mezhinsky and in further view of Hertweck et al. discloses all of the claim limitations, see above, but does not disclose that the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button is less than 50 millimeters.
It would have been an obvious matter of design choice to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button to be less than 50 millimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One of ordinary skill in the art would find it obvious to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button be less than 50 millimeters because that would allow for a user to more easily engage first auxiliary button without having to lift their feet off of the pedal. It is further noted that Paragraph 24 of Applicant’s specification recites “That said, other amounts of vertical separation are also possible within the teachings of present disclosure, depending on the intended use of the footswitch and the size of the foot of the intended user.” therefore Applicant admits that there is a lack of criticality as to the specific amount of elevation difference between the first auxiliary button and the first primary button. Given Applicant's own disclosure, a person with a smaller foot may need a lesser amount of elevation difference than a person with larger feet thus the size of the first auxiliary button and the first primary button appear to be optimizable to each user.
Regarding claim 15, Hanson et al. in view of Mezhinsky and in further view of Hertweck et al. discloses all of the claim limitations, see above, but does not disclose that the difference in elevation between the upper surface of the second auxiliary button and the upper surface of the second primary button is less than 50 millimeters.
It would have been an obvious matter of design choice to have the difference in elevation between the upper surface of the second auxiliary button and the upper surface of the second primary button to be less than 50 millimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One of ordinary skill in the art would find it obvious to have the difference in elevation between the upper surface of the second auxiliary button and the upper surface of the second primary button be less than 50 millimeters because that would allow for a user to more easily engage first auxiliary button without having to lift their feet off of the pedal.  It is further noted that Paragraph 24 of Applicant’s specification recites “That said, other amounts of vertical separation are also possible within the teachings of present disclosure, depending on the intended use of the footswitch and the size of the foot of the intended user.” therefore Applicant admits that there is a lack of criticality as to the specific amount of elevation difference between the second auxiliary button and the second primary button.  Given Applicant's own disclosure, a person with a smaller foot may need a lesser amount of elevation difference than a person with larger feet thus the size of the second auxiliary button and the second primary button appear to be optimizable to each user.
Regarding claim 16, Hanson et al. in view of Mezhinsky and in further view of Hertweck et al. discloses all of the claim limitations, see above, but does not disclose that the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button is between 10 millimeters and 50 millimeters.
It would have been an obvious matter of design choice to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button to be between 10 millimeters and 50 millimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One of ordinary skill in the art would find it obvious to have the difference in elevation between the upper surface of the first auxiliary button and the upper surface of the first primary button be between 10 millimeters and 50 millimeters because that would allow for a user to more easily engage first auxiliary button without having to lift their feet off of the pedal. It is further noted that Paragraph 24 of Applicant’s specification recites “That said, other amounts of vertical separation are also possible within the teachings of present disclosure, depending on the intended use of the footswitch and the size of the foot of the intended user.” therefore Applicant admits that there is a lack of criticality as to the specific amount of elevation difference between the first auxiliary button and the first primary button.  Given Applicant's own disclosure, a person with a smaller foot may need a lesser amount of elevation difference than a person with larger feet thus the size of the first auxiliary button and the first primary button appear to be optimizable to each user.
Regarding claim 17, Hanson et al. in view of Mezhinsky and in further view of Hertweck et al. discloses all of the claim limitations, see above, but does not disclose that the difference in elevation between the upper surface of the second auxiliary button and the upper surface of the second primary button is between 10 millimeters and 50 millimeters.
It would have been an obvious matter of design choice to have the difference in elevation between the upper surface of the second auxiliary button and the upper surface of the second primary button to be between 10 millimeters and 50 millimeters, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One of ordinary skill in the art would find it obvious to have the difference in elevation between the upper surface of the second auxiliary button and the upper surface of the second primary button be between 10 millimeters and 50 millimeters because that would allow for a user to more easily engage second auxiliary button without having to lift their feet off of the pedal.  It is further noted that Paragraph 24 of Applicant's specification recites “That said, other amounts of vertical separation are also possible within the teachings of present disclosure, depending on the intended use of the footswitch and the size of the foot of the intended user.” therefore Applicant admits that there is a lack of criticality as to the specific amount of elevation difference between the second auxiliary button and the second primary button.  Given Applicant's own disclosure, a person with a smaller foot may need a lesser amount of elevation difference than a person with larger feet thus the size of the first auxiliary button and the first primary button appear to be optimizable to each user.
Regarding claim 18, Hanson et al. discloses that the first auxiliary button is positioned such that a user **[may activate the first auxiliary button by depressing the first auxiliary button]**.
Regarding claim 19, Hanson et al. discloses that the second auxiliary button is positioned such that the user **[may activate the second auxiliary button by depressing the second auxiliary button]**.
Regarding claim 20, Hanson et al. discloses that the first and second auxiliary button housings are integrated into the footswitch base (see Figure 2).
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argued on Pages 8-9 of the Remarks that the drawings support the limitation from previous claims 21 and 22 where the total length of the first primary button is more than half a total length of the treadle.
The drawings do not appear to show that the first primary button [element 208a] is more than half a total length of the treadle [element 204] in such a way that would support the limitations in claims 1 and 11.  Figure 2B is the best view to show the size relationship between the first primary button and the treadle, but it is not clear how the total lengths of the elements relate to each other.  Element 208a is definitely smaller than the treadle, but the figures do not clearly define how much smaller element 208a is from element 204. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656